                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Sedgewick Homes, LLC,                         JUDGMENT IN CASE

             Plaintiff(s),                            5:16-cv-00049-GCM

                 vs.

       Christopher Bart Bivins
       Gretchen Wynne Bivins
       Joseph Lynn Shoemaker
       Emily Groce Shoemaker

            Defendant(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 7, 2019 Order.

                                               March 7, 2019
